DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities: 
“an elongate rotatable element” (line 1) should read --an elongate element-- (the claims have been amended to subsequently refer to simply “the elongate member” and thus it is suggested to set forth --an elongate member-- in order to maintain consistency in claim terminology);
“the spline profile” (line 7) should read --the external spline profile-- (in order to maintain consistency in claim terminology);
“a housing that is separate” (line 10) should read --the housing is separate-- (line 2 already sets forth the housing and subsequent recitations should read --the housing--);
“the elongate rotatable element” (line 11) should read --the elongate element-- (in order to maintain consistency in claim terminology); 
 “repset” (line 18) is a typographical error and should read --respect--.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities: 

“sleve” is a typographical error and should read --sleeve--.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities: 
“an additional second opening provided in each of two housing portions” should read --an additional second opening, each of the second openings provided in a respective housing portion-- (a plain reading of the limitation suggests multiple additional second openings, one in each of the two housing portions, however, the figures make clear there is one additional second opening and it is this one additional second opening along with the second opening from Claim 1 that is provided in the two housing portions);
“both openings” (line 3) should read --both second openings-- (Claim 3 defines two second openings for a total of three openings when including the first opening, Claim 3 is referring to both second openings).  Appropriate correction is required.

Claim 4 is objected to because of the following informalities: “the housing portions” should read --the respective housing portions-- (in order to maintain consistency in claim terminology with change proposed in Claim 3).  Appropriate correction is required.

6 is objected to because of the following informalities: “as as claimed” should read --as claimed--.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities: “the external spline profile portion” should read --the external spline profile-- (in order to maintain consistency in claim terminology). Appropriate correction is required.

Claim 11 is objected to because of the following informalities: “in any of claims 8” should read --in claim 8-- (there is only one Claim 8; it is grammatically awkward to use plural language “in any of claims” when there is only one Claim 8). Appropriate correction is required.

Claim 14 is objected to because of the following informalities: 
“an elongate element” (line 3) should read --the elongate element-- (line 1 already provides antecedent basis for the limitation);
“elongate rotatable element” (line 10) should read --elongate element-- (in order to maintain consistency in claim terminology);
“the external profile” (line 16) should read --the external spline profile-- (in order to maintain consistency in claim terminology);
“a flange” (line 17) should read --the flange-- (line 8 already provides antecedent basis for the limitation). Appropriate correction is required.

15 is objected to because of the following informalities: “disengaging internal spline profile” should read --disengaging the internal spline profile-- (an article such as “the” is required for grammatical definiteness). Appropriate correction is required.

Claim 19 is objected to because of the following informalities: “wherein elongate element” should read --wherein the elongate element-- (an article such as “the” is required for grammatical definiteness). Appropriate correction is required.

Claim 20 is objected to because of the following informalities: “the housing portions” should read --the respective housing portions-- (in order to maintain consistency in claim terminology with change proposed in Claim 3). Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-12, 14-15, 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of U.S. Patent No. 11,035,435 (subsequently referred to as ‘435). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-19 of ‘435 anticipate Claims 1-9, 11-12, 14-15, 18-21 of the instant application.
Re 1, Claim 1 of ‘435 discloses: an anti-rotational locking apparatus for locking an elongate rotatable element (column 6, line 47, Bowden cable) in a particular rotational position with respect to a housing (column 6, line 56), the elongate element comprising an intermediate portion with an external spline profile and a threaded portion at a distal end of the elongate element (column 6, lines 49-55), the anti-rotational locking apparatus comprising: a sleeve (column 6, line 56) for slidably receiving therethrough the elongate element, the sleeve having an internal spline profile (column 6, lines 57-58) that is arranged to positively engage with the spline profile of the intermediate portion of the elongate element to prevent rotation therebetween (column 6, lines 59-62), and wherein the sleeve has a flange (column 6, line 57) with a first opening (column 6, lines 58-59); a housing (column 6, line 56) that is separate to the sleeve (column 6, lines 63-67 describe outer cable member threaded to housing which requires sleeve and housing to be two, separate pieces), the housing comprising: a recess (column 6, line 63) for receiving the distal end of the elongate rotatable element (column 6, lines 51-52 defines threaded portion on distal end and then column 6, lines 64-67 define recess as receiving threads, which requires recess to receive distal end because threads are already at distal end); and a second opening (column 6, lines 63-64) therein; and the anti-rotational locking apparatus additionally comprising a locking pin (column 7, line 1) configured to be inserted in the first opening and the second opening (column 7, lines 1-2); wherein the first opening is arranged for slidable alignment with the second opening such that when the first opening and the second 
Re 2, Claim 1 of ‘435 discloses: wherein the splines of the internal profile of the sleve extend in the longitudinal direction of the sleeve (column 6, lines 57-58).  
Re 3, Claim 7 of ‘435 discloses: wherein the housing has an additional second opening provided in each of two housing portions, the locking pin being configured to be inserted in both openings.  
Re 4, Claim 7 of ‘435 discloses: wherein the housing portions are housing tabs.  
Re 5, Claim 9 of ‘435 discloses: wherein the second opening in the housing is provided with at least one groove holding an anti-vibrational seal.  
Re 6, Claim 10 of ‘435 discloses: wherein the sleeve comprises polyetheretherketone (PEEK) or wherein the housing comprises steel.  
Re 7, Claim 11 of ‘435 discloses: wherein the locking pin is a quick release pin.  
Re 8, Claim 1 of ‘435 discloses: an assembly comprising: an anti-rotational locking apparatus as claimed in claim 1 (see above); and the elongate element, 95612US02 (U381026USC)3the assembly being arranged such that the sleeve is slidable over the elongate element so that the internal spline profile of the sleeve engages with the intermediate portion of the elongate element having the external spline profile (column 6, lines 59-62) and simultaneously the first opening in the flange aligns with the second opening in the housing (alignment between openings inherently required in order to allow for pin insertion), such that the locking pin can be inserted in both the first opening and the 
Re 9, Claim 3 of ‘435 discloses: arranged such that removal of the locking pin from the first opening and the second opening after insertion therein enables the internal spline profile of the sleeve to be slidably disengaged from the intermediate portion of the elongate element having the external spline profile portion such that the elongate element is free to rotate.  
Re 11, Claim 12 of ‘435 discloses: wherein the elongate element is a cable.  
Re 12, Claim 12 of ‘435 discloses: wherein the cable is a rigging cable used in aircraft rigging.  
Re 14-15, 18-19, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore, Claims 1-13 of ‘435 inherently perform the claimed process of Claims 14-15, 18-19 of the instant application. Furthermore, Claims 14-19 of ‘435 explicitly set forth method claims.
Re 14, Claims 1/14 of ‘435 discloses: a method of locking an elongate element (column 6, line 47, Bowden cable; column 8, line 2, Bowden cable) in a particular rotational position, comprising: providing an elongate element comprising an 
Re 15, Claims 3/5/18/19 of ‘435 disclose: removing the locking pin from the second opening in the housing and the first opening in the flange (column 7, lines 21-22; column 8, lines 44-46) and slidably disengaging internal spline profile of the sleeve from the intermediate portion of the elongate element having the external spline profile, such that the elongate element is free to rotate (column 7, lines 11-13; column 8, lines 48-51).  
Re 18, Claims 1/14 of ‘435 discloses: wherein the elongate element is a cable (column 6, line 47, Bowden cable; column 8, line 2, Bowden cable).  
Re 19, Claim 12 of ‘435 discloses: wherein elongate element is a rigging cable used in aircraft rigging.  
Re 20, Claim 8 of ‘435 discloses: wherein the flange is arranged to slide between the housing portions for slidable alignment with both of the second openings in the housing (column 7, lines 34-38).  
Re 21, Claim 1 of ‘435 discloses: wherein the threaded portion of the elongate element is configured to engage with the recess of the housing to allow for adjustment of the elongate element relative to the housing (column 6, lines 64-67).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656